GEOGLOBAL RESOURCES INC. Head Office:310, 605 - 1st Street S.W., Calgary, Alberta T2P 3S9 Canada Phone: 403-777-9250Fax: 403-777-9199 August 8, 2007 Filed Via Edgar Ms. Nasreen Mohammed Division of Corporation Finance Security and Exchange Commission 100 F Street, NE Washington, D.C.20549 Re:GeoGlobal Resources Inc. (“GeoGlobal”) File No. 1-32158 CIK No. 000896726 Dear Madam: Reference is made to your telephone conversation with Mr. Allan Kent, Executive Vice President and Chief Financial Officer of GeoGlobal.In response to your request in that conversation, we confirm that in future filings with the Commission in response to Item 8A of Form 10-KSB and Item 9A of Form 10-K, and in accordance with Item 307 of Regulations S-B and S-K, the text will read, in part, “…we have evaluated the effectiveness of our disclosure controls and procedures as of the end of the period covered by the report….”The words “within 90 days of the filing date” will be eliminated. Please let us know if you require any further clarification. Very truly yours, /s/Allan J. Kent Allan J. Kent Executive VP & CFO AJK/cdb
